Case 1:18-cv-03260-PKC-JO Document 51 Filed 07/29/19 Page 1 of 1 PageID #: 379



UNITED STATES DISTRICT COURT                                                Civil Conference
EASTERN DISTRICT OF NEW YORK                                                Minute Order

Before: James Orenstein                                                     Date:           7/29/2019
        U.S. Magistrate Judge                                               Time:           10:30 a.m.

                                Michael Grecco Productions, Inc. v. Alamy Inc.
                                        18-CV-3260 (PKC) (JO)

Type of Conference: Status

Appearances: Plaintiff           Steven M. Cowley

               Defendant         Marissa B. Lewis

Scheduling: The next status conference will be held on September 23, 2019, at 10:30 a.m.

Summary:

1.     The defendant shall produce all records within its possession, custody, or control that are
       responsive to the plaintiff's outstanding discovery requests 11-14, 20, 23-24, 26, and 29, as
       those requests are written (that is, without the restrictions I previously imposed, the
       enforcement of which has proved inefficient) by Friday, August 2, 2019.

2.     At the parties' request, I will enter an amended case management and scheduling order that
       extends the deadline for completing the first phase of discovery to September 16, 2019.

3.     The parties will promptly agree on a date to take Mr. Schlizzi's testimony at the plaintiff's
       counsel's firm's London office.

                                                                                 SO ORDERED

                                                                                        /s/
                                                                                 James Orenstein
                                                                                 U.S. Magistrate Judge
